Citation Nr: 0924022	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-36 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1986 to March 1990.  
The Veteran also had service from April 1990 to April 1993; 
however, the record reflects that in a January 1996 
Administrative decision, the RO determined that the Veteran's 
second period of service was considered dishonorable for VA 
purposes.  Thus, she is disqualified from receiving VA 
benefits for any conditions incurred during this period.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  

In March 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

This matter was previously before the Board in December 2007 
and June 2008 and was remanded for further development.  It 
has now returned to the Board for further appellate 
consideration. 

The record includes VA medical records dated in May 2005 and 
September 2005.  At the March 2008 Travel Board hearing, the 
Veteran waived RO consideration of these records.  The record 
also includes a statement by the Veteran, received by VA in 
May 2009, after the April 2009 Supplemental Statement of the 
Case.  The statement is not pertinent as it is duplicative of 
evidence already of record and previously considered by the 
Board; therefore, a subsequent supplemental statement of the 
case is not necessary.  38 C.F.R. § 19.31 (b).  


FINDING OF FACT

The competent clinical evidence of record does not establish 
that the Veteran's current back disability of lumbar strain 
is related to honorable active service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
honorable active service  38 U.S.C.A. §§ 1101, 1131, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence to the appellant in June 2003 and July 
2008, VA informed the appellant of what evidence was required 
to substantiate her claim, and of her and VA's respective 
duties for obtaining evidence.  The correspondence to the 
appellant was deficient in that it did not include notice 
that a disability rating and effective date would be 
assigned, in the event of award of the benefit sought, as 
required by the Court in Dingess/Hartman.  The Board notes 
that in its June 2008 Remand, it ordered the RO to issue VCAA 
notice to include notice that a disability rating and an 
effective date would be assigned in the event of award of the 
benefit sought.  The record does not reflect that this notice 
was issued.  Nevertheless, the Board finds that this 
deficiency is not prejudicial to the Veteran.  Due to the 
Board's finding that the preponderance of the evidence is 
against a finding of service-connection, no effective date or 
disability rating will be assigned, therefore, the Veteran 
cannot be prejudiced by a lack of such notice.  See Shinseki 
v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 
2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'L 
Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the court to be persuaded that 
no prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  See also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Moreover, the Board finds that the RO substantially complied 
with the mandates of the June 2008 remand and will proceed to 
adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 
(1999) (noting that a remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).

The VCAA requires that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), Social 
Security Administrative records, and private and VA treatment 
and examination records, as well as the Veteran's statements 
in support of her claim, to include testimony at a Travel 
Board hearing. The Board has carefully reviewed the 
statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.

A DD Form 1966, Record of Military Processing, reflects that 
the Veteran reported that she was in the Army National Guard 
from December 1981 to July 1985.  There are no service 
records pertaining to the Veteran's National Guard service; 
however, since the Veteran is not alleging that the injury 
occurred during such a period, and there is no evidence to 
suggest such an injury, it is not necessary to remand for 
verification of such service or to obtain any National Guard 
service records.  

A VA examination and opinion with respect to the issue on 
appeal was obtained in August 2008.  38 C.F.R. § 3.159(c)(4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  It considers all of 
the pertinent evidence of record, to include a review of x-
rays and the statements of the Veteran and provides a 
rationale for the opinion stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  In a statement by the Veteran, 
dated in May 2009, she requests an examination by a 
specialist.  The Board notes that the Veteran's May 2009 
examination was an orthopedic examination by a staff 
physician and included a review of the Veteran's x-rays and a 
physical examination; therefore, another examination is not 
warranted.

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).



Analysis

The Board has reviewed all of the evidence in the Veteran's 
claim's files, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The first element of a claim for service connection is that 
there must be evidence of a current disability.  An August 
2008 VA examination record reflects a diagnosis of lumbar 
strain; therefore, the Board finds that the Veteran has a 
current disability.

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  The Veteran contends that she has a back disability 
due to her active service.  Specifically, she avers that she 
injured her back while lifting torpedo apparatus in 1989.  In 
addition, a January 2003 VA physical therapy note reflects 
she avers the onset of her back pain was in the military in 
1993, when she was picking up a heavy item.  

As noted above, the Veteran had honorable active service from 
April 1986 to March 1990.  The Veteran's service from April 
1990 to April 1993 is considered dishonorable for VA purposes 
based on a January 1996 Administrative decision.  The Board 
notes, in this respect, that service-connected disability 
compensation may only be paid to a "Veteran."  The term 
"Veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who 
served in the active military, naval, or air service, and who 
is discharged or released therefrom under conditions other 
than dishonorable."

A discharge from military service because of willful and 
persistent misconduct, including a discharge under other than 
honorable conditions, is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful, and meritorious.  An administrative 
message, dated in April 1993, reflects that the Veteran 
accepted nonjudicial punishment in March 1993 for cocaine 
use.  An April 1993 Navy memorandum reflects that the Veteran 
had performed well during the prior 23 months with the 
exception of her continuing problem in meeting Navy body fat 
standards.

A discharge under dishonorable conditions will not constitute 
a bar to benefits if the individual was insane at the time of 
the offense causing the discharge. 38 U.S.C.A. § 5303(b) 
(West 2002); 38 C.F.R. § 3.12(b).  There is no evidence of 
record that the Veteran was insane at the time of the 
offense.

In considering the evidence of record under the law and 
regulations as set forth above, the Board concludes that the 
appellant's discharge from her second period of service is 
dishonorable and therefore a bar to VA benefits.  The 
Veteran's DD Form 214 reflects that she was discharged from 
service with a character of service of "other than 
honorable" due to misconduct of drug abuse (use).  
Therefore, while the Board has considered the Veteran's 
service and STRs after March 1990, such evidence is pertinent 
as evidence of continuity of symptomatology, and not to 
establish the occurrence of an injury during dishonorable 
service as the basis of entitlement to service connection.  

The Veteran's STRs reflect that in September 1989, she 
complained of low back pain for two days after lifting.  
Physical examination revealed pinpoint pain in the lower 
lumbar region.  The assessment was rule out lower back 
strain.  The Veteran was prescribed Naprosyn, warm compresses 
to the area, and no lifting or strenuous exercise.  She was 
to return if needed.  A report of medical history, dated in 
February 1990, reflects the Veteran avers she had or had 
previously had recurrent back pain.  A report of a medical 
examination for separation purposes, dated in February 1990, 
reflects normal findings of the spine upon clinical 
evaluation.

The evidence of record does not reflect that the Veteran 
complained of, or sought treatment for, back pain again until 
September 1992 when the Veteran complained of pain in the 
lower back with a history of lifting a heavy object, 
approximately 100 pounds.  The examination was normal and the 
record reflects that the Veteran averred she had not used 
medication but had used a heating pad with some relief.  The 
Board notes that between September 1989, when the record 
reflects that the Veteran was to return, if needed, for her 
back pain, and September 1992, when she next sought treatment 
for back pain, the Veteran sought medical treatment on 
approximately 25 occasions for a variety of symptoms, but 
none for back pain.

An April 1993 report reflects that the Veteran had a 3 month 
history of lower back pain secondary to a lifting injury.  A 
subsequent report, also dated in April 1993, also reflects 
that the Veteran had a 3 month history of lower back pain 
secondary to a lifting injury.  A report of medical history 
dated in April 1993 reflects that the Veteran averred that 
she had, or previously had had, recurrent back pain.  An 
annotation on the report reflects the Veteran avers she had 
trouble bending due to low back pain but never refuses 
employment on this basis.  

The Board finds that the Veteran is competent to report that 
she had back pain during service, and that she has had some 
back pain since service.  The Veteran's statements regarding 
her back pain appear to be offered for the purpose of 
establishing an in-service disability and continuity of that 
disability after service.  However, while the Veteran is 
competent to report the presence of symptoms, as the Veteran 
does not have the requisite skills, knowledge, or training, 
she is not competent to provide a diagnosis as to her 
symptoms during or after service.  Espiritu, supra.  

Further, little probative weight can be assigned to her 
statements as to continuity of symptomatology, as the Board 
deems such statements to be less than credible due to their 
variation and inconsistency.  In this regard, the Board 
acknowledges various averments made by the Veteran with 
regard to the onset of her back pain.

An August 1999 VA medical certificate reflects that the 
Veteran complained of having low back pain of 1-2 days after 
being in a car accident two days prior.  The pain was lateral 
over the lumbar spine at approximately L4.  The diagnosis was 
back pain secondary to motor vehicle accident.  An August 
1999 VA radiology report reflects that digital views of the 
lumbar spine were unremarkable.

A January 2003 VA primary care annual physical exam record 
reflects the Veteran averred she had back pain, intermittent 
for 5 years.

A subsequent January 2003 VA physical therapy note reflects 
that the she avers the onset of her back pain was in 1993 in 
the military while picking up a heavy item. 

A June 2003 VA clinic consult note reflects she complained of 
chronic low back pain for the past three months and indicated 
she had been hit by a car in October 2002.

A July 2003 VA primary care clinic visit note reflects the 
Veteran complained of chronic back pain associated with a 
work injury in the Navy in 1989 and falling down stairs in 
2003.  

An October 2003 private medical record reflects that the 
Veteran complained of low back pain.  She reported a history 
of injuring her back in a motor vehicle accident in August 
2000 when she tried to commit suicide as a pedestrian.  She 
also noted injuring her back falling down stairs in January 
2003.

The Board finds that the Veteran is less than credible, based 
on the above varying averments, with regard to the onset of 
her current back pain and the continuity of symptomatology. 

The third requirement of a claim for service connection is 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  This requirement has 
not been met; therefore, service connection is not warranted.  
Even if the Board were to find that the Veteran had 
continuity of symptomatology from September 1989 to present, 
the provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
by continuity of symptomatology there must be medical 
evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495- 
98 (1997).  There is no medical evidence of a nexus between 
the current disability and the Veteran's period of honorable 
service. 

An August 2008 VA examination opinion reflects the examiner 
opined that he found no indication that the Veteran's current 
lumbar strain is in any way etiologically related to the 
episode which occurred in service in 1989.  The examiner 
opined that it is not likely that the Veteran's current 
disability and 1989 complaint of back pain are etiologically 
related.  Therefore, the Board concludes that the 
preponderance of the evidence is against a grant of service 
connection.  The Board has considered the doctrine of giving 
the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2008), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.  


ORDER

Entitlement to service connection for a back disability is 
denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


